Citation Nr: 1628953	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  13-30 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

2. Entitlement to an increased rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1967 to March 1969.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Oakland, California (RO), which, denied an increased rating for peripheral neuropathy of the right and left lower extremity and also granted an increased rating for bilateral hearing loss.

In a July 2015 decision, the Board denied entitlement to an increased rating in excess of 10 percent for bilateral hearing loss and also remanded the issue for increased rating for peripheral neuropathy of the right and left lower extremity for additional development, to include scheduling a VA examination.  As discussed below, the agency of original jurisdiction (AOJ) has complied with the remand directives and issued a supplemental statement of the case (SSOC) in September 2015, continuing the denial of the Veteran's claims.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The veteran failed to report for a scheduled VA examination in September 2015.   He offered no good cause for his failure to report.  



CONCLUSIONS OF LAW

1.  The claim for an increased rating in excess of 10 percent for peripheral neuropathy of the right lower extremity is denied as a matter of law.  38 C.F.R. § 3.655 (2015).

2.  The claim for an increased rating in excess of 10 percent for peripheral neuropathy of the left lower extremity is denied as a matter of law.  38 C.F.R. § 3.655 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA regulations provide that when a claimant fails to report for a scheduled medical examination without good cause the claim for an increased rating shall be denied, without review of the evidence of record.  See 38 C.F.R. § 3.655 (2015).  In addition, when requested information is not furnished within one year claims are considered abandoned.  See 38 C.F.R. § 3.158 (2015).

The United States Court of Veterans Affairs (Court) held that the burden was upon VA to demonstrate that notice was sent to the claimant's last address of record and that the claimant lacked adequate reason or good cause for failing to report for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Although, in dicta, the Court stated that in the normal course of events it was the burden of the veteran to keep the VA apprised of his whereabouts, and that if he did not do so there was no burden on the VA to turn up heaven and earth to find him before finding abandonment of a previously adjudicated benefit.  Id.  The Court has also held that the "duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  

In July 2015, this matter was remanded to afford the Veteran a VA examination to assess the severity of his bilateral lower extremity peripheral neuropathy.  

The evidence reflects that the Veteran was scheduled for a VA examination in September 2015 as ordered in the July 2015 Board remand.  The Veteran failed to report for the examination and later advised VA that he wished to proceed with his claim and requested that the examination be re-scheduled.  He did not indicate the reason why he did not attend the examination other than to indicate that he "was unable to make" the appointment.   

The Veteran failed to report for the VA examination without good cause; there is no indication that the Veteran was not notified of the scheduled examination.  In the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  Notification for VA purposes is a written notice sent to the claimant's last address of record.  See 38 C.F.R. § 3.1(q) (2015).  

Given the fact that the veteran has not contacted the RO with a reason for his failure to report, the Board is satisfied that his failure to report to the scheduled VA examinations was without good cause.  See 38 C.F.R. § 3.655.  Therefore, the claim for an increased rating must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).

The Board finds that notwithstanding the notice and duty to assist provisions of the Veterans Claims Assistance Act of 2000, no undue prejudice to the Veteran is evident by a disposition by the Board herein, as the amended provisions of the Act specifically provide that VA is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance will aid in substantiating the claims.  See 38 U.S.C.A. § 5103A(2) (West 2014); see also 38 C.F.R. §§ 3.159, 3.326 (2015).  

For the reasons set forth above, the Board finds that the Veteran's claim for an increased rating for bilateral lower extremity peripheral neuropathy lacks legal merit under the law and therefore, there is no reasonable possibility that further assistance or development of the claim at the RO-level will result in a grant of any benefit sought.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (Strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  Thus, the Board finds that the claim for an increased rating for left knee patellofemoral syndrome must be denied.  


ORDER

An increased rating in excess of 10 percent for right peripheral neuropathy of the lower extremity is denied.

An increased rating in excess of 10 percent for left peripheral neuropathy of the lower extremity is denied.



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


